   Case 1:20-cv-00097-MHT-CSC Document 10 Filed 04/24/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


DEDRIC JAMAR DEAN,                 )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           1:20cv97-MHT
                                   )               (WO)
LISA CAUTHERN,                     )
                                   )
     Defendant.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United         States      Magistrate        Judge's

recommendation (doc. no. 8) is adopted.

    (2) This lawsuit is dismissed without prejudice for

failure to prosecute.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket     as   a   final    judgment

pursuant   to   Rule   58   of    the     Federal    Rules   of   Civil

Procedure.
Case 1:20-cv-00097-MHT-CSC Document 10 Filed 04/24/20 Page 2 of 2



This case is closed.

DONE, this the 24th day of April, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
